947 F.2d 1530
UNITED STATES of America, Plaintiff-Appellee,v.Nolberto ZUNIGA-SALINAS, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellant,v.Nolberto ZUNIGA-SALINAS, Defendant-Appellee.
Nos. 90-2773, 90-2824.
United States Court of Appeals,Fifth Circuit.
Nov. 12, 1991.

Richard J. Gonzalez, Laredo, Tex.  (Court-appointed), for defendant-appellant.
Paula Offenhauser, Jeffery A. Babcock, Asst. U.S. Attys., Henry K. Oncken, U.S. Atty., Houston, Tex., Patty M. Stemler, Deputy Chief, Appellate Sec., U.S. Dept. of Justice, Main Justice Dept., Washington, D.C., for plaintiff-appellee in No. 90-2773.
Jeffery A. Babcock, Asst. U.S. Atty., Stephen S. Morris, U.S. Atty., Mark M. Dowd, Asst. U.S. Atty., Houston, Tex., for plaintiff-appellant in No. 90-2824.
Appeals from the United States District Court for the Southern District of Texas;  George P. Kazen, Judge.
(Opinion October 16, 1991, 5 Cir., 1991, 945 F.2d 1302)
Before CLARK, Chief Judge, POLITZ, KING, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc without oral argument.   The Clerk will specify a briefing schedule for the filing of supplemental briefs.